Citation Nr: 1100785	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  07-21 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent 
for coronary artery disease (CAD) for the period dated prior to 
March 14, 2008, excluding the periods during which CAD was 
temporarily rated as 100 percent disabling from May 8, 2006 to 
August 31, 2006, and from July 5, 2007 to October 31, 2007.
 
2.  Entitlement to a disability rating in excess of 60 percent 
for CAD for the period dated from March 14, 2008 to June 29, 
2008.

3.  Entitlement to a disability rating in excess of 30 percent 
for CAD for the period dated from June 30, 2008 to May 26, 2009.

4.  Entitlement to a disability rating in excess of 10 percent 
for CAD since May 27, 2009. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran has active serve from January 1968 to July 1974 and 
July 1975 to April 1990.

This matter comes before the Board of Veterans' Appeals (Board) 
from a number of rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A May 2006 rating decision 
awarded service connection for CAD and assigned the same an 
initial 30 percent disability rating, effective January 25, 2006.  
An April 2008 of a Decision Review Officer (DRO) increased the 
disability rating to 60 percent, effective March 14, 2008.  A 
June 2008 DRO decision decreased the disability rating to 30 
percent, effective June 30, 2008.  Finally, a May 2009 rating 
decision decreased the disability rating to 10 percent, effective 
May 27, 2009.

As the 10, 30, and 60-percent evaluations are less than the 
maximum available ratings, the issue of entitlement to an 
increased disability rating remains on appeal.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).  The Veteran's CAD was assigned a 100 
percent disability rating, a total evaluation, on a temporary 
basis based on surgical or other treatment necessitating 
convalescence, for the period dated from May 8, 2006, to August 
31, 2006, by a June 2006 rating decision.  The Veteran's CAD was 
also assigned a 100 percent disability rating on a temporary 
basis based on hospital admission for coronary bypass surgery, 
for the period dated from July 5, 2007, to October 31, 2007, by a 
March 2008 DRO decision.  Thus, the Board will limit its 
consideration of the Veteran's claim of entitlement to an 
increased rating to the time periods described on the title page 
of this decision.  In this regard, the Board notes that the 
Veteran asserted entitlement to a 100 percent disability rating 
on a temporary basis based on surgical or other treatment 
necessitating convalescence related to his March 2008 
hospitalizations.  The RO denied the Veteran's claim by a May 
2009 rating decision, and to date, the Veteran has not expressed 
his disagreement with the rating decision. 

At the time of his July 2007 Substantive Appeal, the Veteran 
asserted his right to be heard by the Board.  However, by an 
August 2007 statement, the Veteran withdrew his request for a 
hearing and as such, was not scheduled to be heard.  See 38 
C.F.R. § 20.703 (2010). 

The issue of entitlement to a disability rating in excess of 10 
percent for CAD since May 27, 2009, addressed in the REMAND 
portion of the decision below, is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period dated prior to March 14, 2008, excluding the 
periods during which CAD was temporarily rated as 100 percent 
disabling from May 8, 2006 to August 31, 2006, and from July 5, 
2007 to October 31, 2007, the Veteran's CAD was manifested by 
left ventricular dysfunction with an ejection fraction of 30 to 
50 percent.

2.  For the period dated from March 14, 2008 to June 29, 2008, 
the Veteran's CAD was not manifested by chronic congestive heart 
failure; or workload of 3 METs or less resulting in dyspnea, 
fatigue, angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of less than 30 percent.  

3.  For the period dated from June 30, 2008 to May 26, 2009, the 
Veteran's CAD was not manifested by more than one episode of 
acute congestive heart failure in the past year, or workload of 
greater than 3 METs but not greater than 5 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope; or left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.




CONCLUSIONS OF LAW

1.  The criteria for a 60 percent disability rating, but no more, 
for CAD were met for the period dated prior to March 14, 2008, 
excluding the periods during which CAD was temporarily rated as 
100 percent disabling from May 8, 2006 to August 31, 2006, and 
from July 5, 2007 to October 31, 2007.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.321 
(b)(1), 4.7, 4.104, Diagnostic Code (DC) 7005 (2010).

2.  The criteria for a disability rating in excess of 60 percent 
for CAD were not met for the period dated from March 14, 2008 to 
June 29, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
and Supp. 2010); 38 C.F.R. §§ 3.321 (b)(1), 4.7, 4.104, DC 7005 
(2010).

3.  The criteria for a disability rating in excess of 30 percent 
for CAD were not met for the period dated from June 30, 2008 to 
May 26, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
and Supp. 2010); 38 C.F.R. §§ 3.321 (b)(1), 4.7, 4.104, DC 7005 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veteran's claim of entitlement to an increased disability 
rating for CAD arises from his disagreement with the initial 
evaluation assigned following the grant of service connection, 
and the evaluations assigned thereafter during the entire 
appellate period.  Once service connection is granted, the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  

As to VA's duty to assist, the Veteran's cardiac condition was 
evaluated on VA examinations dated in April 2006, September 2006, 
March 2007, April 2008, and April 2009.  The Veteran has not 
indicated that he was seen regarding his CAD by any provider or 
at any time other than the treatment reflected in the current 
records on file.  Therefore, all identified and authorized post-
service treatment records available and relevant to the issue on 
appeal have been requested or obtained.  Based upon the above, 
the Board finds that VA has satisfied its duty to assist and that 
no additional assistance is required.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).

Increased Ratings

Ratings for service-connected disabilities are determined by 
comparing a veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-
connected disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a 
question as to which of two ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The 
Board will consider entitlement to staged ratings to compensate 
for times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

DC 7005, contemplating arteriosclerotic heart disease (CAD), is 
deemed by the Board to be the most appropriate rating criteria in 
this case, primarily because it pertains specifically to the 
disability at issue, CAD.  The Veteran has not asked that an 
alternative diagnostic code be employed, and the Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate.  In this regard, the 
Board notes that the Veteran is separately service-connected, and 
evaluated, for hypertension.

Under DC 7005, a 10 percent rating is warranted when a workload 
greater than 7 METs but not greater than 10 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or when 
continuous medication required.  A 30 percent rating is warranted 
for coronary artery disease with a workload of greater than 5 
METs but not greater than 7 METs resulting in dyspnea, fatigue, 
angina, dizziness, or syncope, or evidence of cardiac hypertrophy 
or dilation on electrocardiogram, echocardiogram, or X-ray.  The 
next higher rating of 60 percent requires more than one episode 
of acute congestive heart failure in the past year, or workload 
of greater than 3 METs but not greater than 5 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  Finally, a 100 percent rating is warranted for coronary 
artery disease resulting in chronic congestive heart failure; or 
workload of 3 METs or less resulting in dyspnea, fatigue, angina, 
dizziness, or syncope; or left ventricular dysfunction with an 
ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 
7005.

The record before the Board contains voluminous post-service 
treatment records, which will be addressed as pertinent.  Dela 
Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion 
of all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases regarding 
the relevant evidence.)

Prior to March 14, 2008

The Board will examine the evidence of record and the relevant 
diagnostic criteria to determine if the Veteran's CAD warrants a 
disability rating in excess of 30 percent for the period dated 
prior to March 14, 2008, excluding periods during which his CAD 
was temporarily rated as 100 percent disabling from May 8, 2006 
to August 31, 2006, and from July 5, 2007 to October 31, 2007.  

The Board now turns to the evidence of record.

The Veteran underwent a VA examination on April 10, 2006 
specifically for his diabetes mellitus.  At that time, the 
Veteran's cardiac disability was evaluated.  He denied chest 
pain, presyncope, or syncope; demonstrated exercise tolerance 
limited to one-half of one block, secondary to low back and foot 
pain; and complained of shortness of breath at one-fourth of one 
mile.  Stress testing was clinically positive and 
electrocardiographically negative for stress-induced myocardial 
ischemia.  Myocardial Perfusion Imaging revealed mild to moderate 
reversible ischemia in the mid and proximal anterior lateral wall 
segments, post-stress left ventricular cavity enlargement, and 
left ventricular ejection fraction of 50-53 percent.

Private treatment records dated on May 4, 2006 indicate that the 
Veteran complained of chest pain, dizziness, dyspnea with 
exertion, palpitations, and pedal edema.  He underwent an 
echocardiogram which revealed left and right atrial size within 
normal limits, left and right cavity size within normal limits, 
concentric left ventricular hypertrophy, and mild mitral, 
tricuspid, and aortic regurgitation.
 
The Veteran underwent a general VA examination on September 7, 
2006.  At that time, the Veteran denied chest pain, weakness, 
dizziness, palpitations, diaphoresis or syncope, presyncope, or 
paroxysmal nocturnal dyspnea.  He reported shortness of breath 
and occasional fatigue with exertion.  The Veteran reported that 
his exercise was limited to less than one-half of one block, and 
reported that his walk to the mailbox and back was tiresome, 
mostly due to his back and feet problems.  The examiner noted 
that there was no claudication or history of myocardial 
infarction, congestive heart failure, rheumatic heart disease, or 
thyroid disease.  

VA treatment records dated on November 14, 2006 indicate that the 
Veteran reported his past history of CAD status-post stent 
placement in May 2006, with continuous use of prescription 
medication and denied chest pain and shortness of breath.

The Veteran underwent VA examination on March 5, 2007.  At that 
time, he complained of increasing shortness of breath, daily 
fatigue and angina, weekly dizziness, and dyspnea on moderate 
exertion.  The Veteran denied syncope.  The examiner noted 
results of the Veteran's April 2006 VA examination and medical 
history to include two stents and the use of required 
prescription medication.  Physical examination was unremarkable 
and the examiner noted that the Veteran was unable to conduct a 
treadmill test due to the Veteran's peripheral neuropathy, 
osteoarthritis of the knees and back, and recent back surgery.  
The examiner estimated that the Veteran's METS were 5-7 moderate.  
The examiner noted that a history of congestive heart failure, or 
chronic congestive heart failure, was not shown, nor was left 
ventricle dysfunction present by left ventricle ejection fraction 
test.  Active infection with valvular heart damage was not shown.  
Ejection fraction was 64 percent and the Veteran demonstrated 
mild concentric left ventricular hypertrophy.  An echocardiogram 
revealed a heart larger in size than normal.  The examiner 
reported that there was no medical contraindication for exercise 
testing.  

Private treatment records dated on May 22, 2007 indicate that the 
Veteran's physician reported that he demonstrated depressed left 
ventricle contractility with an ejection fraction of 43 percent, 
a history of congestive heart failure, cardiomyopathy, 
hypertension, and dyspnea, and required prescription medication.  

VA treatment records dated on June 22, 2007 indicate that the 
Veteran denied shortness of breath and chest pain.  The physician 
noted the Veteran's history of stent placement and required 
prescription medication.  

The Board now turns to the relevant diagnostic criteria.  

As discussed above, to be entitled to a 60 percent disability 
rating for CAD, the evidence must demonstrate more than one 
episode of acute congestive heart failure in the past year, or 
workload of greater than 3 METs but not greater than 5 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, or 
left ventricular dysfunction with an ejection fraction of 30 to 
50 percent.  38 C.F.R. § 4.104, DC 7005.

In this case, there is no evidence that the Veteran incurred more 
than one episode of acute congestive heart failure in the past 
year.  There is no evidence that the Veteran demonstrated greater 
than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or 
syncope.  There is, however, evidence that on April 10, 2006, the 
Veteran demonstrated left ventricular cavity enlargement and left 
ventricular ejection fraction of 50-53 percent, and on May 22, 
2007, the Veteran demonstrated depressed left ventricle 
contractility with an ejection fraction of 43 percent.  As DC 
7005 requires left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent for a 60 percent disability rating, 
and the Veteran has demonstrated left ventricular cavity 
enlargement and depressed left ventricle contractility, as well 
as ejection fraction of 50-53 percent and 43 percent, DC 7005 may 
serve as a basis for an increased disability rating of 60 percent 
for the period dated prior to March 14, 2008.

As to whether DC 7005 may serve as a basis for a disability 
rating in excess of 60 percent, the Board finds that it does not.  
To be entitled to a 100 percent disability rating for CAD under 
DC 7005, there must be evidence of chronic congestive heart 
failure; or workload of 3 METs or less resulting in dyspnea, 
fatigue, angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of less than 30 percent.  
38 C.F.R. § 4.104, DC 7005.  Simply put, there is no evidence 
that the Veteran's CAD was manifested by any of the above-
described symptoms required for a 100 percent disability rating 
during the period dated prior to March 14, 2008.  

From March 14, 2008 to June 29, 2008

The Board will examine the evidence of record and the relevant 
diagnostic criteria to determine if the Veteran's CAD warrants a 
disability rating in excess of 60 percent for the period dated 
from March 14, 2008 to June 29, 2008.

The Board now turns to the evidence of record.

Private treatment records dated on March 14, 2008 indicate that 
the Veteran underwent immediate emergency angioplasty and stent 
placement of the left anterior descending artery with exceptional 
results.  Ejection fraction was 50-55 percent.  Record of this 
hospitalization indicates that he was discharged on March 17, 
2008, in stable condition and advised to follow up with one 
private treatment provider in one week and another private 
treatment provider in three weeks.  

Private treatment records dated on March 24, 2008 indicate that 
the Veteran complained of worsening fatigue, shortness of breath, 
weakness, nausea, vomiting, and chest pain, without syncope.  He 
reported that he was unable to get up and walk.  An 
echocardiogram dated at that time revealed:  ejection fraction of 
67 percent; left and right atrial size moderately increased; left 
and right cavity size within normal limits; left and right 
contractility within normal limits; concentric left ventricular 
hypertrophy; and mild mitral, tricuspid and aortic regurgitation, 
without pericardial effusion.  The Veteran was discharged on 
March 27, 2008 and advised to follow up with his private 
physician in one week.

The Board notes here that one of the Veteran's private physicians 
submitted a letter, received in November 2008, on the Veteran's 
behalf.  The physician reported, in pertinent part, that the 
Veteran had a history of CAD, dyspnea, dizziness, and underwent 
surgical treatment in 2007 and March 2008.  The physician 
reported that the Veteran was advised to recuperate from his 
March 2008 procedure and follow up with the physician in three 
months. 

The Veteran underwent VA examination on April 4, 2008.  The 
examiner noted the Veteran's recent private cardiac treatment.  
The Veteran reported decreasing angina, with flickering 
substernal pain.  The Veteran reported that he had not become 
physically active following his recent cardiac treatment.  The 
Veteran reported that he helped with laundry, dishes, and 
vacuuming, but did not perform any daily exercises or lift any 
grocery bags.  The examiner noted that the Veteran's METS level 
was very low, at 3-5, because the Veteran was physically inactive 
and only one week status-post cardiac treatment.  The Veteran 
reported that between July 2007 and March 2008, he used to mow 
his lawn on a riding lawn mower and walk.  The Veteran denied a 
history of myocardial infarction or congestive heart failure.  An 
echocardiogram showed no sign of left ventricular hypertrophy.  

The examiner filed an addendum to his April 4, 2008 examination 
report subsequent to review of private treatment records related 
to the Veteran's recent cardiac treatment.  He provided a 
recitation of the Veteran's private treatment.  The examiner 
reported that the Veteran had an ejection fraction of 50-55 
percent based on his latest catheterization, and that due to his 
low METS immediately subsequent to cardiac treatment, the 
ejection fraction should be taken for rating.  

As discussed above, to be entitled to a 100 percent disability 
rating for CAD, the evidence must demonstrate chronic congestive 
heart failure; or workload of 3 METs or less resulting in 
dyspnea, fatigue, angina, dizziness, or syncope; or left 
ventricular dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. § 4.104, DC 7005.

In this case, there is no evidence that the Veteran incurred 
chronic congestive heart failure; or workload of 3 METs or less 
resulting in dyspnea, fatigue, angina, dizziness, or syncope; or 
left ventricular dysfunction with an ejection fraction of less 
than 30 percent.  While the Veteran was hospitalized on two 
occasions in March 2008, there is no evidence that he presented 
with chronic congestive heart failure.  The Board notes that the 
Veteran, on April 4, 2008, demonstrated at METS of 3-5.  The 
examiner noted that such were very low because the Veteran was 
physically inactive and presented for examination only one week 
status-post cardiac treatment.  Further, the examiner filed an 
addendum to his examination report indicating that due to the 
Veteran's low METS immediately subsequent to cardiac treatment, 
his ejection fraction of 50-55 percent based on his latest 
catheterization should be taken for rating.  Also, there is no 
evidence that the Veteran's left ventricular dysfunction 
presented with ejection fraction of less than 30 percent.  On 
March 14, 2008, the Veteran's ejection fraction was 50-55, and on 
March 24, 2008, his ejection fraction was 67.  

As the Veteran's CAD was not manifested by any of the above-
described symptoms required for a 100 percent disability rating 
during the period dated from March 14, 2008 to June 29, 2008, DC 
7005 may not serve as a basis for a disability rating in excess 
of 60 percent.  





From June 30, 2008 to May 26, 2009

The Board will examine the evidence of record and the relevant 
diagnostic criteria to determine if the Veteran's CAD warrants a 
disability rating in excess of 30 percent for the period dated 
from June 30, 2008 to May 26, 2009.

The Veteran underwent VA examination for aid and attendance on 
September 25, 2008.  At that time, the examiner reported, in 
pertinent part, that the Veteran demonstrated dizziness and was 
able to walk, unaided, for one block.  

The Veteran underwent VA examination on April 16, 2009 to 
evaluate his diabetes mellitus and his cardiac condition was 
evaluated at that time.  The Veteran complained of mild 
substernal chest pains, brought on by activity, lasting two 
hours, and occurring once every two or three weeks.  The Veteran 
reported that such chest pain was relieved with rest.  The 
Veteran presented for examination in a wheelchair and reported 
that he used a rolling walker at home for ambulation.  The 
Veteran was referred for an echocardiogram and underwent such on 
April 28, 2009.  The echocardiogram revealed normal left 
ventricular systolic function, and estimated ejection fraction of 
60 percent.  The examiner noted that there was mild aortic 
insufficiency and trace mitral and transcuspid regurgitation.  
The examiner estimated the Veteran's METS at 3-5, light.  The 
examiner noted that the Veteran was not a candidate for exercise 
testing, as he had a recent right hip replacement.  The examiner 
noted that there was no history of myocardial infarction or 
congestive heart failure.  

Correspondence from a physician's assistant in the VA 
Compensation and Pension Unit to the RO dated on May 27, 2009, 
indicates that review of the Veteran's most recent VA examination 
in April 2009 revealed that the Veteran was unable to walk on a 
treadmill due to his recent hip replacement, and that his METS 
were also limited by his knees and his chronic low back pain.  
Thus, the physician's assistant opined that the Veteran's 
ejection fraction was a better measure of his cardiac status than 
his METS.  

As discussed above, to be entitled to a 60 percent disability 
rating for CAD, the evidence must demonstrate more than one 
episode of acute congestive heart failure in the past year, or 
workload of greater than 3 METs but not greater than 5 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, or 
left ventricular dysfunction with an ejection fraction of 30 to 
50 percent.  38 C.F.R. § 4.104, DC 7005.

In this case, there is no evidence that the Veteran's CAD was 
manifested by more than one episode of acute congestive heart 
failure in the past year.  While on VA examination in April 2009, 
the Veteran's METS were estimated to be 3-5, evidence obtained in 
May 2009 but directly related to the results of the April 2009 VA 
examination, indicate that the Veteran's METS were estimated due 
to the fact that the Veteran was unable to walk on a treadmill 
due to his recent hip replacement, and that his METS were also 
limited by his knees and his chronic low back pain.  As the 
physician's assistant, in May 2009, opined that the Veteran's 
ejection fraction was a better measure of his cardiac status than 
his METS, the most probative evidence does not indicate that the 
Veteran indeed demonstrated a workload of greater than 3 METs but 
not greater than 5 METs, as is required by DC 7005 for a 60 
percent disability rating.  Further, as the Veteran demonstrated 
ejection fraction of 60 percent on VA examination in April 2009, 
there is no evidence dated during this period that the Veteran 
demonstrated left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent, as is required by DC 7005 for a 60 
percent disability rating.  Thus, DC 7005 may not serve as a 
basis for a disability rating in excess of 30 percent.  

Conclusion

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson, 12 Vet. App. at 125-26; Hart, 21 Vet. App. 
505.  As discussed above, the evidence of record demonstrates 
that the Veteran's CAD warrants a 60 percent disability rating, 
but no more, for the period dated prior to March 14, 2008, and 
also for the period from March 14, 2008, to June 29, 2008.  The 
evidence of record also demonstrates that the Veteran's CAD 
warrants a 30 percent disability rating for the period dated from 
June 30, 2008, to May 26, 2009.

In reaching the above decision, the potential application of 
various provisions of Title 38 of the Code of Federal Regulations 
have been considered, whether or not they were raised by the 
appellant, as required by the holding of the Court in Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions regarding extraschedular ratings.  The Board finds 
that the evidence of record does not present "an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2010); see also Thun v. Peake, 22 Vet. App. 111, 
115-16 (2008) (referral for extraschedular rating warranted only 
where level of disability is not contemplated by rating schedule 
and disability picture exhibits other related factors showing 
unusual or exceptional disability picture).  Specifically, there 
is no evidence that the symptomatology of the Veteran's CAD 
includes symptoms not contemplated by the rating criteria.  

Further, the Board observes that, in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the United States Court of Appeals for Veterans 
Claims (Court) held that a TDIU claim is part of an increased 
rating claim when such claim is raised by the record.  The Court 
further held that when evidence of unemployability is submitted 
at the same time that a veteran is appealing the rating assigned 
for a disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying disability.  
Id.  In the instant case, the record reflects that the Veteran is 
not employed and has been unemployed since at least 2003.  During 
the appellate period the Veteran filed claims specifically 
asserting entitlement to a TDIU in May 2006 and June 2008.  The 
issue of entitlement to a TDIU was adjudicated by the RO in 
rating decisions dated in January 2007 and May 2009 and the 
Veteran has not perfected an appeal as to the issue of 
entitlement to a TDIU.  

However, Rice provides that the Board must consider entitlement 
to a TDIU when evidence of unemployability is submitted.  In this 
case, by an October 2008 letter, one of the Veteran's private 
physicians reported that he was permanently disabled and could 
not seek employment due to his coronary condition, hypertension, 
and autonomic dysfunction.  By another October 2008 letter, one 
of the Veteran's private physicians reported that he was totally 
and permanently disabled due to his hypertension, chronic back 
pain, CAD, diabetes, dementia, neuropathy, bipolar disorder, and 
kidney disease.  On VA examination in April 2009, the Veteran 
reported that he was chiefly disabled due to low back surgery, as 
well as his diabetes and heart disease.  The Veteran is not 
service-connected for autonomic dysfunction, a back condition, 
dementia, a psychiatric disorder, or kidney disease.  Thus, the 
evidence currently of record, related to the time periods 
adjudicated by the Board herein, indicate that the Veteran's 
service-connected disabilities, including CAD, alone, do not 
render him unemployable and further discussion of entitlement to 
a TDIU is not required at this time. 


ORDER

A disability rating of 60 percent, but no more, for CAD is 
warranted for the period dated prior to March 14, 2008, excluding 
the periods during which CAD was temporarily rated as 100 percent 
disabling from May 8, 2006 to August 31, 2006, and from July 5, 
2007 to October 31, 2007, subject to the laws and regulations 
governing monetary awards.

A disability rating in excess of 60 percent for CAD for the 
period dated from March 14, 2008 to June 29, 2008, is denied.

A disability rating in excess of 30 percent for CAD for the 
period dated from June 30, 2008 to May 26, 2009, is denied.


REMAND

Additional development is needed prior to further disposition of 
the claim of entitlement to a disability rating in excess of 10 
percent for CAD since May 27, 2009. 

The Board notes that while the RO obtained information related to 
the Veteran's April 2009 VA examination in May 2009, there is no 
evidence currently of record relevant to the severity of the 
Veteran's CAD dated during the time period since May 27, 2009.  
On remand, the Veteran should be afforded the opportunity to 
identify any VA or private treatment records relevant to his CAD, 
dated since May 27, 2009.

The Board notes that the Veteran's musculoskeletal disabilities 
impacted the results of his April 2009 VA examination.  It is 
unclear to the Board, in light of any healing or improvement 
related to the Veteran's musculoskeletal difficulties, if he is 
currently able to perform testing that would provide accurate 
METS and thus provide the Board with additional evidence with 
which to rate his CAD subsequent to the most recent VA 
examination of record.  Giving all reasonable doubt to the 
Veteran, considering the severity of his CAD over the entire 
appellate period, the Board finds that an additional VA 
examination is required. 

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette 
v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he identify any VA or private treatment 
records related to his CAD, dated as of 
May 27, 2009.  Provide the Veteran VA 
Forms 4142, Authorization and Consent to 
Release Info to the VA, and advise him 
that he may submit his private treatment 
records if he so chooses.  If a negative 
response is received from the Veteran, the 
claims file should be properly documented 
in this regard.

2.  Obtain and associate any identified VA 
or private treatment records related to 
the Veteran's CAD, dated as of May 27, 
2009.  If a negative response is received 
from any treatment facility, the claims 
file should be properly documented in this 
regard.  Any and all efforts to obtain 
such records must be properly documented 
in the claims file.

3.  After associating any VA or private 
treatment records with the claims file, 
schedule the Veteran for an examination 
with an appropriate examiner to determine 
the current severity of his service-
connected CAD.  The examiner should note 
all relevant pathology associated with the 
Veteran's CAD.  All indicated tests, 
including x-rays, should be conducted.  If 
any disability beyond that of CAD limits 
the Veteran's ability to perform any 
tests, the examiner must state such and 
indicate if any other form of measurement 
is appropriate for rating the Veteran's 
CAD.

The claims file, to include a copy of this 
Remand, should be made available to the 
examiner for review in conjunction with 
the opinion or examination, and the 
examiner should note such review.  A 
complete rationale should be provided for 
all opinions given.  The opinions should 
be based on examination findings, 
historical records, and medical 
principles.  The examiner should fully 
articulate a sound reasoning for all 
conclusions made.

The claims file must be properly 
documented regarding any notifications to 
the Veteran as to the scheduled 
examination.

4.  Subsequent to the VA examination, 
review the examination report to ensure 
that it is in complete compliance with the 
directives of this remand.  If it is 
deficient in any manner, corrective 
procedures must be implemented. 

5.  Then, after ensuring any other 
necessary development has been completed; 
readjudicate the Veteran's claim of 
entitlement to a disability rating in 
excess of 10 percent for CAD since May 27, 
2009, considering any additional evidence 
added to the record.  If the action 
remains adverse to the Veteran, provide 
the Veteran and his representative with a 
supplemental statement of the case and 
allow the Veteran an appropriate 
opportunity to respond thereto.  
Thereafter, return the case to the Board.

The Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by 
not attending the requested VA examination may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).





(CONTINUED ON THE NEXT PAGE)


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A.     
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


